Per Curiam.

Respondent, Richard Bedient, a nonattorney Town Justice of the Town of Gerry, New York, is removed from office because on the papers before this court, which respondent has not answered or denied, it appears that he has never undertaken the duties of the office of Town Justice to which he was first elected in 1966 and subsequently re-elected in 1973. Such inaction on his part violates the legal requirement of the office of Town Justice which provides that all *390nonattorney Town Justices be issued a certificate to assume the functions of their office by the Administrative Board of the Judicial Conference (UJCA, § 105; Town Law, § 31, subd 3). It is a requirement of the Administrative Board that an incumbent Justice elected to a new term of office after September 1, 1967 successfully complete an advanced course of training within one year after entering his new term and thus be "recertified” (22 NYCRR 30.6 [b]).
The respondent failed to attend any training session and to receive any temporary or permanent certificate from the Administrative Board within one year after entering upon his new term of office. The failure to obtain a proper certificate in and of itself constitutes cause for the removal of respondent from the office of Town Justice. Further, however, respondent on March 16, 1974 subscribed and swore to his oath of office and stated that he would "faithfully discharge the duties of the office of Town Justice of Gerry, [N.Y.] according to the best of [his] ability.” Each Justice of the Town Court must participate equally in the duties of the court (22 NYCRR 30.2 [a]). From January 1, 1966 to date respondent has performed no judicial duties whatever. This failure to undertake the duties of the office also constitutes cause for removal.
For the above-stated reasons, respondent is prohibited from holding any judicial office, elective or appointive, hereafter.
Cardamons, J. P., Simons, Goldman, Del Vecchio and Witmer, JJ., concur.
Order of removal entered.